Title: 23d.
From: Adams, John Quincy
To: 


       Dined with Mr. Harris, Freeman, and Bridge at Mr. Pearson’s. He has been very polite to me, and was quite complaisant, this day. Mrs. Pearson, did not appear; but Miss Bromfield, and Miss Cutts were there. Neither of them were peculiarly sociable, and the latter appears just proper to make a prude, in a few years.
       The weather has been very moderate, it rain’d all the morning. This afternoon it grew colder, and began to snow. I hope we are not to have a third storm, like the two we have had already.
      